Citation Nr: 1510594	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to March 1977.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Although the Veteran's appeal originally included the claim of entitlement to service connection for a low back disorder, in his November 2012 substantive appeal, the Veteran limited the issue to the claim remanded herein.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the claim for service connection to obtain an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  A medical opinion must address all theories of entitlement, to include aggravation as a basis for secondary service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); see also Allen v. Brown, 7 Vet. App. 439, 449 (1995) (noting that secondary service connection may be granted based on a service-connected disability causing or aggravating another disorder).  A VA examination was conducted in July 2012.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that it was less likely than not that the Veteran's hypertension was due to or a result of his PTSD.  He noted that because the Veteran's hypertension was diagnosed 33 years after his service-related PTSD incidents, it was unlikely that the etiology of his hypertension was his PTSD.  The examiner indicated that there was a possibility that the Veteran's blood pressure was acutely affected by increased stress levels or a panic attack but it did not appear to be chronically affecting him as his hypertension seemed stable with a low dose ace inhibitor.

The Board finds that the examination is inadequate as the examiner failed to explicitly determine whether the Veteran's disability was aggravated by his service-connected disability or was directly related to service.  In this regard, the Board notes that the Veteran has submitted medical literature showing a correlation between having a history of PTSD and a greater risk of hypertension.  Accordingly, he should be afforded another examination to adequately address this issue. 

 Accordingly, the case is REMANDED for the following actions:
 
1. Schedule the Veteran for an examination to determine the nature and etiology of his current hypertension, to include as secondary to service-connected PTSD.  The examiner must review the Veteran's electronic record in conjunction with the examination.  The examination report must indicate that such review was undertaken.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) any current hypertension was either (1) caused or (2) aggravated by the Veteran's service-connected PTSD. 

The examiner must also determine whether it is at least as likely as not (a 50 percent probability or greater) that hypertension is related to active service. 

In providing an opinion, the examiner must address the medical literature submitted by the Veteran in July 2013 and November 2012 showing a correlation between PTSD and hypertension. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
 4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




